EXHIBIT 10.23

 



PROMISSORY NOTE

 

$262,000.00 October 1, 2013

 

BORROWER: Implex Corporation   4650 Wedekind Road, Suite 2   Sparks, NV
89431-7722

 

(Hereinafter referred to as “Borrower”)

 

LENDER: ScripsAmerica, Inc.   843 Persimmon Lane   Langhorne, PA 19047

 

(Hereinafter referred to as “Lender”)

 

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, by wiring to the financial institution account specified
hereinafter or wherever else Lender may specify, the sum of Two Hundred
Sixty-two Thousand Dollars ($262,000.00) or such sum as may be advanced and
outstanding from time to time, with base interest and participating interest on
the unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).

 

DEFINITIONS.

 

a.The term “Obligations”, as used in this Note, refers to any and all
indebtedness and other obligations under this Note.

 

b.All terms that are used but not otherwise defined shall have the definitions
provided in the Uniform Commercial Code in effect in the State of Nevada.

 

SECURITY/GUARANTY. Lender has waived (a) any lien encumbrance or security
interest in the property and assets of the Borrower and (b) any personal
guaranty by the shareholders of the Borrower.

 

BASE INTEREST RATE. Interest shall accrue on the unpaid principal balance of
this Note outstanding from time to time from the date hereof at two percent (2%)
per annum (the “Base Interest Rate”). Interest shall be due and payable on or
before the fifteenth day of the month following the end of each calendar
quarter.

 

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the Default Interest Rate of six
percent (6%) per annum simple interest (the “Default Rate”) instead of the Base
Interest Rate of two percent (2%). The Default Rate shall also apply from
acceleration until the Obligations or any judgment thereon is paid in full.

 



1

 

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year's period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

 

REPAYMENT TERMS. This Note shall have a term of five (5) years and five (5)
months with a maturity date of February 28, 2019 (“Maturity Date”), without
amortization. The outstanding principal balance of this Note, together with all
accrued and unpaid interest thereon, and any and all other sums due hereunder,
shall mature and be due and payable to Lender on the Maturity Date.

 

APPLICATION OF PAYMENTS. Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default (as defined below) occurs, monies
may be applied to the Obligations in any manner or order deemed appropriate by
Lender. If any payment received by Lender under this Note or other Loan
Documents is rescinded, voided or for any reason returned by Lender because of
any adverse claim or threatened action, the returned payment shall remain
payable as an obligation of all persons liable under this Note or other Loan
Documents as though such payment had not been made.

 

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Lender a late charge equal to five percent (5%) of each payment past due for
five (5) or more days. Acceptance by Lender of any late payment without an
accompanying late charge shall not be deemed a waiver of Lender's right to
collect such late charge or to collect a late charge for any subsequent late
payment received.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

DEFAULT. If any of the following occurs, a default under this Note (a “Default”)
shall exist:

 

a.Nonpayment; Nonperformance. The failure to make any payment, or perform any
obligation, under this Note within ten (10) business days of the due date, which
failure is not cured within ten (10) days of the date that written notice of
such failure is given by Lender to Borrower.

 



2

 

 

b.Cessation; Bankruptcy. The dissolution of, termination of existence of, loss
of good standing status by, appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against Borrower.

 

REMEDIES UPON DEFAULT. If a Default occurs under this Note, Lender may, at any
time thereafter, take any of the following actions: (a) accelerate the maturity
of this Note and, at Lender’s option, any or all other Obligations, whereupon
this Note and the accelerated Obligations shall be immediately due and payable;
provided, however, if the Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any guarantor or endorser of this
Note, all Obligations shall automatically and immediately be due and payable;
and/or (b) exercise any rights and remedies as provided under the Note or as
provided by law or equity. The remedies of the Lender set forth above shall be
cumulative.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid unless in writing and signed by an officer of Lender. No waiver
by Lender of any Default shall operate as a waiver of any other Default or the
same Default on a future occasion. Neither the failure nor any delay on the part
of Lender in exercising any right, power, or remedy under this Note shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

Except to the extent prohibited by law, Borrower and each other person liable
under this Note waives presentment, protest, notice of dishonor, demand for
payment, notice of intention to accelerate maturity, notice of acceleration of
maturity, notice of sale and all other notices of any kind. Further, each agrees
that Lender may (i) extend, modify or renew this Note or make a novation of the
loan evidenced by this Note, and/or (ii) grant releases, compromises or
indulgences with respect to any collateral securing this Note, or with respect
to Borrower or any other person liable under this Note, all without notice to or
consent of Borrower and other such person, and without affecting the liability
of Borrower and other such person; provided, Lender may not extend, modify or
renew this Note or make a novation of the loan evidenced by this Note without
the consent of the Borrower, or if there is more than one Borrower, without the
consent of at least one Borrower; and further provided, if there is more than
one Borrower, Lender may not enter into a modification of this Note which
increases the burdens of a Borrower without the consent of that Borrower.

 

MISCELLANEOUS PROVISIONS.

 

Assignment. This Note shall inure to the benefit of and be binding upon the
parties and their respective heirs, legal representatives, successors and
assigns. Lender's interests in and rights under this Note are freely assignable,
in whole or in part, by Lender. In addition, nothing in this Note shall prohibit
Lender from pledging or assigning this Note or any interest therein. Borrower
shall not assign its rights and interest hereunder without the prior written
consent of Lender, and any attempt by Borrower to assign without Lender's prior
written consent is null and void. Any assignment shall not release Borrower from
the Obligations.

 



3

 

 

Applicable Law. This Note shall be governed by and interpreted in accordance
with federal law and, except as preempted by federal law, the laws of the State
of Nevada without regard to that state's conflict of laws principles.

 

Severability. If any provision of this Note shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document.

 

Advances. Lender may, with the agreement of Borrower, make other advances which
shall be deemed to be advances under this Note, even though the stated principal
amount of this Note may be exceeded as a result thereof.

 

Fees and Taxes. Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time.

 

Final Agreement. This Note represent the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent
agreements of the parties. There are no unwritten agreements between the
parties.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY AGREEMENT CONTEMPLATED TO
BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO ACCEPT THIS
NOTE. BORROWER AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

 



4

 

 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Promissory Note to be duly executed under seal.

 

 

BORROWER:

 

Implex Corporation, a Nevada corporation

 

 

By: /s/ Richard C. Fox

Name: Richard C. Fox, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

